Title: From Alexander Hamilton to William Gardner, [22 January 1794]
From: Hamilton, Alexander
To: Gardner, William



[Philadelphia, January 22, 1794]
Sir,

I duly received your letter of the 9th inst. on the subject of your salary as Commissioner of Loans. I am fully sensible of the inadequateness of your compensation, and I assure you that it will not be for want of my exertion if something is not added in the course of the present session of Congress.
With great consideration,   I am, Sir   Your obedient servant,

A. Hamilton

